Determination unanimously modified by annulling the cancellation of petitioners’ license and substituting therefor a provision that the license be suspended for a period of six months and as so modified determination confirmed, without costs. Motion for a stay denied. Memorandum: Prom the evidence the board properly concluded that petitioners violated subdivision 6 of section 106 of the Alcoholic Beverage Control Law by suffering and permitting gambling on the licensed premises. However, under the circumstances the punishment imposed was excessive and unduly disproportionate to the offense. In the exercise of the power vested in this court (Matter of Show Boat of New Lebanon v. State Liq. Auth., 33 A D 2d 954, affd. 27 N Y 2d 676) we conclude that a suspension for six months is more appropriate and reduce the penalty accordingly. (Review of determination canceling liquor license, transferred by order of Onondaga Special Term.) Present — Marsh, J. P., Witmer, Moule and Henry, JJ.